Melson v Niagara Mohawk Power Corp. (2018 NY Slip Op 07600)





Melson v Niagara Mohawk Power Corp.


2018 NY Slip Op 07600


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1157 CA 18-00888

[*1]IRENE Y. MELSON AND COCKTAILS & MORE, LLC, PLAINTIFFS-RESPONDENTS,
vNIAGARA MOHAWK POWER CORPORATION, DOING BUSINESS AS NATIONAL GRID, DEFENDANT-APPELLANT, GIOVANNI BRIATICO, INDIVIDUALLY, AND GIOVANNI BRIATICO, DOING BUSINESS AS COMMUNITY ELECTRIC, DEFENDANTS. 
GIOVANNI BRIATICO, INDIVIDUALLY, AND GIOVANNI BRIATICO, DOING BUSINESS AS COMMUNITY ELECTRIC, THIRD-PARTY PLAINTIFFS,
vLARRONE B. WILLIAMS, THIRD-PARTY DEFENDANT-RESPONDENT.


BARCLAY DAMON LLP, BUFFALO (KARIM A. ABDULLA OF COUNSEL), FOR DEFENDANT-APPELLANT.
LAW OFFICE OF S.D. RITCHIE, II, KAMUELA, HAWAII (STAFFORD D. RITCHIE, II, OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS AND THIRD-PARTY DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (John F. O'Donnell, J.), entered August 29, 2017. The order, among other things, denied in part the motion of defendant Niagara Mohawk Power Corporation, doing business as National Grid, for summary judgment dismissing plaintiffs' complaint and all cross claims against it. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 4 and 10, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court